J   -S32002-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    IN THE INTEREST OF: K.B.,               :     IN THE SUPERIOR COURT OF
    A MINOR                                             PENNSYLVANIA


    APPEAL OF: J.H., MOTHER




                                            :     No. 198 EDA 2019

              Appeal from the Order Entered December 13, 2018
      In the Court of Common Pleas of Philadelphia County Family Court at
                        No(s): CP-51-DP-0002515-2018

    IN THE INTEREST OF: Z.B.,               :     IN THE SUPERIOR COURT OF
    A MINOR                                             PENNSYLVANIA


    APPEAL OF: J.H., MOTHER




                                            :     No. 199 EDA 2019

              Appeal from the Order Entered December 13, 2018
      In the Court of Common Pleas of Philadelphia County Family Court at
                        No(s): CP-51-DP-0002516-2018

BEFORE:     SHOGAN, J., NICHOLS, J., and MURRAY, J.

MEMORANDUM BY SHOGAN, J.:                                  FILED JULY 30, 2019

        J.H. ("Mother") appeals from the orders entered on December 13, 2018

that adjudicated her children, K.B., born   in   November of 2013, and Z.B., born
J -S32002-19



in   December of 2014, (collectively "the Children"), dependent.' After careful

review, we affirm the trial court's orders.

        The trial court set forth the relevant facts and procedural history of this

case as follows:

               On November 13, 2018, the Philadelphia Department of
        Human Services ("DHS") received a General Protective Services
        ("GPS") report which alleged that [Mother and Father] used PCP[2]
        and K2.[3] The GPS report alleged that [Mother and Father] were
        under the influence of controlled substances while in the presence
        of the Children and that [Mother and Father] left the Children
        unattended daily while they purchased controlled substances.
        Father was convicted for drug related offenses [on]
        September 10, 2007, January 19, 2010 and December 20, 2010.
        The GPS report also alleged that Mother had a history of mental
        illness and that she was institutionalized because she believed that
        someone was trying to kill her. On November 14, 2018, DHS
        interviewed Father who admitted to DHS personnel that he used
        PCP. An Order for Protective Custody was obtained by DHS on
        December 13, 201[8]. On December 13, 2018, the [trial court]
        held a hearing to determine if [the Children] should be adjudicated
        dependent. [Mother and Father] were present at the hearing and
        represented by counsel. After the hearing, the [trial court] found
        clear and convincing evidence to adjudicate the Children
        dependent.




1-The Children's father, C.B. ("Father"), filed appeals from the trial court's
orders at Superior Court docket numbers 205 EDA 2019 and 206 EDA 2019.
Father's appeals are addressed in a separate memorandum.

2    Phencyclidine ("PCP") is   a   schedule II controlled substance. 35 P.S.   §   780-
104(2)(v)(1); 28 Pa.Code        §   25.72(c)(5)(i).

3    K2 is asynthetic cannabinoid. Synthetic cannabinoids are schedule I
controlled substances. 35 P.S. § 780-104(1)(vii).
                                            -2
J   -S32002-19


Trial Court Opinion, 3/22/19, at unnumbered 2-3. Mother timely appealed the

trial court's orders on January 12, 2019,       in   separate notices of appeal. Both

the trial court and Mother complied with Pa.R.A.P. 1925.

        On    appeal, Mother presents the following issue for this Court's

consideration:

        A. Whether     the trial court abused its discretion when it
             adjudicated the [C]hildren dependent and committed them to
             DHS where such determination was not supported by clear and
             convincing evidence pursuant to 42 Pa.C.S.A. § 6302?

Mother's Brief at 4 (full capitalization omitted).

        Our Supreme Court set forth our standard of review for dependency

cases as follows:

        [T]he standard of review in dependency cases requires an
        appellate court to accept the findings of fact and credibility
        determinations of the trial court if they are supported by the
        record, but does not require the appellate court to accept the
        lower court's inferences or conclusions of law. Accordingly, we
        review for an abuse of discretion.

In re R.J.T.,       9 A.3d 1179, 1190 (Pa.   2010). Regarding the definition of an

abuse of discretion, this Court has stated the following:

        An abuse of discretion is not merely an error of judgment; if, in
        reaching a conclusion, the court overrides or misapplies the law,
        or the judgment exercised is shown by the record to be either
        manifestly unreasonable or the product of partiality, prejudice,
        bias or ill will, discretion has been abused.

Bulgarelli     v.   Bulgarelli, 934 A.2d 107,   111 (Pa. Super. 2007) (citation and

quotation marks omitted).




                                         -3
J   -S32002-19


        Additionally, "[t]he burden of proof            in a   dependency proceeding        is on

the petitioner to demonstrate by clear and convincing evidence that                     a   child

meets that statutory definition of dependency."                  In re   G.,T., 845 A.2d 870,

872 (Pa. Super. 2004). Section 6302 of the Juvenile Act, 42 Pa.C.S. §§ 6301-

6375, defines      a   "dependent child" as   a   child who:

        (1) is without proper parental care or control, subsistence,
        education as required by law, or other care or control necessary
        for his physical, mental, or emotional health, or morals. A
        determination that there is a lack of proper parental care or
        control may be based upon evidence of conduct by the parent,
        guardian or other custodian that places the health, safety or
        welfare of the child at risk, including evidence of the parent's,
        guardian's or other custodian's use of alcohol or a controlled
        substance that places the health, safety or welfare of the child at
        risk[.]

42 Pa.C.S.    §   6302. "The question of whether          a    child is lacking proper parental

care or control so as to be         a   dependent child encompasses two discrete

questions: whether the child presently             is   without proper parental care and

control, and if so, whether such care and control are immediately available."

G.T., 845 A.2d at 872 (citation omitted).

        The trial court concluded that the Children were dependent due to

Mother's drug use and mental instability. Specifically, the trial court found as

follows:

               During the hearing on December 13, 2018, the DHS
        Representative testified that Father confirmed Mother had
        received inpatient mental health treatment and that Mother tested
        positive on her admittance for PCP. (N.T. December 13, 2018 Page
        7). DHS also introduced evidence that Mother and Father had
        tested positive for PCP on November 19, 2018. (N.T.
        December 13, 2018 Page 7). The trial court accorded great

                                           -4
J   -S32002-19


        weight to the testimony of the DHS Representative and the
        evidence that Mother was mentally unstable and Mother and
        Father were users of PCP. This evidence provided clear and
        convincing evidence that Mother and Father lacked the ability to
        provide safety and adequate parental control for their Children
        and that separation of the Parents and Children was necessary for
        the welfare of the Children.

Trial Court Opinion, 3/22/19, at unnumbered 4-5.

        At   the     December        13,     2018          hearing,    Mother    challenged   the

aforementioned mental -health commitment and alleged that she had been

kidnapped.        Id. at   9.   Mother also averred that she had never used              PCP and

any report to the contrary was          a   lie.    Id. at    10. However, the record reflects

that Mother was involuntarily committed for                   a   psychiatric evaluation pursuant

to 50 P.S.    §    7302, and she tested positive for                PCP.   N.T., 12/13/18, at 7.

Moreover, the record reveals that Mother requires assistance caring for the

Children as both of the Children have special needs.                            Applications for

Emergency Protective Custody, 11/6/18.4

        The record contains clear and convincing evidence that the Children

lacked proper parental care and control, and Mother was unable to provide

such care. After review, we discern no abuse of discretion in the trial court's

conclusion that Mother's mental health issues and use of                         PCP   placed the

health, safety, and welfare of the Children at risk pursuant to 42 Pa.C.S.




4   The November 6, 2018 Applications for Emergency Protective Custody were
filed concerning both Mother and Father and in regard to each of the Children.

                                                   - 5 -
J   -S32002-19


§   6302.    Accordingly, we affirm the orders   adjudicating the Children

dependent.

        Orders affirmed.

Judgment Entered.




J    seph D. Seletyn,
Prothonotary



Date: 7/30/19




                                   -6